967 F.2d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ethel Delores DAVIS, Defendant-Appellant.
No. 91-50363.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 4, 1992.Decided July 10, 1992.

Before PREGERSON, BRUNETTI and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Ethel Davis appeals the district court's revocation of her probation.   We have jurisdiction, 28 U.S.C. § 1291, and we affirm.


3
The facts are not in dispute.   Davis was required as a term of her probation to serve six months in a community treatment center ("CTC"), as well as to follow the rules and regulations imposed by the Probation Department.   One of these rules was to follow the rules of the CTC, which required a subsistence payment of 25% of gross monthly income.   Davis failed to make the subsistence payments.   She also repeatedly failed to show indigency.


4
We find no abuse of discretion in the district court's decision to revoke probation.   See United States v. Daly, 839 F.2d 598, 599 (9th Cir.1988).


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3